Citation Nr: 0639877	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005) for right femoral neuropathy.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005) for left femoral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the Salt 
Lake City, Utah, Department of Veterans' Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The case was subsequently transferred to 
the jurisdiction of the Reno, Nevada, RO.  In May 2005, the 
veteran and his wife testified before the undersigned at a 
Travel Board hearing conducted at the Las Vegas RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that he now suffers from bilateral 
lower extremity neuropathy which he stated is the result of 
the coronary artery bypass graft surgery he underwent in 
April 2002 at a VA facility.  He and his wife commented that 
he had no trouble with his lower extremities prior to the 
surgery and that afterwards he could not walk.  Therefore, he 
believes that compensation pursuant to 38 U.S.C.A. § 1151 
should be awarded.

The evidence of record shows that the veteran was transferred 
from a VA facility in Alaska to the Puget Sound facility for 
a cardiac catheterization (performed for complaints of 
exertional chest pain).  The catheterization records noted 
that they had used both the right femoral and the left 
brachial artery sites.  He had very tortuous iliac and aortic 
vessels and a mildly dilated aortic root.  This prevented 
selective cannulation of the LCA from the femoral approach.  
He was discharged following this procedure, but was then 
readmitted on April 9 for accelerating angina.  He was 
transferred to the Puget Sound VA facility for bypass 
surgery.  After informed consent was obtained, he underwent a 
coronary bypass grafting of two vessels which included 
harvesting the right saphenous vein.  The operative report 
shows that he tolerated the procedure well, with no 
complications.  

Three days after the surgery, he complained of stiffness and 
muscle spasms of the lower extremities.  This was relieved 
with range of motion three times a day and repositioning 
every two hours.  An April CT scan of the low back showed 
degenerative disc disease with no disc herniation.  An April 
17, 2002 note stated that the "[p]atient's weakness most 
likely from right and possible mild left femoral nerve 
injuries based on no significant findings on CT scan and 
strong adductors."  An MRI of the lumbar spine showed mild 
lumbar disc degeneration and bulging.  An April 19, 2002 
neurology consultation noted that the etiology of the 
veteran's complaints was difficult to ascertain.  Numerous 
possible causes were considered, to include extreme 
intraoperative positioning, although since the condition was 
bilateral this seemed unlikely; the cardiac catheterization 
was also considered as a cause, although it seemed unlikely 
as well since the symptoms had developed some 11 days after 
the procedure.  By the 22nd of April, he noted some 
improvement of leg strength, but he still noted a tingling 
sensation.  An EMG from April 23 found denervation potentials 
in the femoral distribution, bilaterally although worse in 
the right.  The assessment was bilateral femoral nerve 
neuropathies.  Continued improvement in his symptoms was 
noted on the 24th.  The etiology of this condition was still 
unclear, although it was noted to be possible that there had 
been trauma at the time of the catheterization.  It was 
conceded that it might not be possible to determine a precise 
cause.  

On April 29, 2002, the veteran was transferred to a 
rehabilitation facility.  His lower extremity strength 
continued to improve.  He had neuropathic pain which had 
responded well to treatment with Gabapentin.  At the time of 
his discharge, he was able to take care of himself and he 
could negotiate stairs safely but still remained a fall risk.

A November 18, 2002 neurology consult noted bilateral femoral 
compressive neuropathies associated with his bypass graft 
surgery.  A neurological evaluation concluded that he had 
bilateral compressive femoral neuropathies; his balance 
problems may have been on the basis of peripheral neuropathy.  
A January 2003 EMG concluded that the results found no 
evidence of definite peripheral neuropathy; however, the 
findings were consistent with an early axonal neuropathy.  
The changes in the quadriceps muscles were consistent with 
the history of bilateral compressive neuropathies.

The Board also notes that the veteran was diagnosed with 
diabetes mellitus in February 2003.  In May 2003, it was 
concluded that the veteran had status post traumatic 
bilateral femoral neuropathies without evidence of ongoing 
axonal denervation.  He also had generalized axonal 
peripheral neuropathy secondary to diabetes, as well as 
lumbar strain.  His compressive neuropathies were noted to be 
resolving.

The Board finds that an examination would be helpful in this 
case.  Initially, given that the veteran's status post 
surgical compressive femoral neuropathies have been described 
as resolving, it must be ascertained whether any additional 
disability related to the April 2002 coronary bypass graft 
surgery is currently present.  In addition, an opinion as to 
whether any compressive femoral neuropathies related to the 
coronary bypass graft, if present, were a reasonably 
foreseeable consequence of the surgery is needed before a 
final determination of the veteran's claim can be made.  

The veteran must be informed of the importance of reporting 
to the scheduled examination and of the consequences of 
failing to report.  See 38 C.F.R. § 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
complete VA neurological examination.  The 
entire claims folder must be reviewed in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  The examiner must provide a 
definitive diagnosis as to any current 
lower extremity neuropathies.  
Specifically, it must be ascertained 
whether the veteran suffers from any 
bilateral compressive neuropathies which 
can be related to his April 2002 coronary 
artery bypass graft (as opposed to any 
neuropathy related to his diagnosed 
diabetes mellitus).  The examiner must 
also render an opinion as to whether or 
not any diagnosed bilateral femoral 
compressive neuropathy was or was not a 
reasonably foreseeable consequence of the 
April 2002 coronary bypass graft surgery.  

Any special studies deemed necessary to 
render the above-requested opinions must 
be conducted.  The examiner must provide a 
complete rationale for the opinions 
expressed.

2.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claims for 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for right and left femoral 
neuropathy.  If the decisions remain 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


